Title: From George Washington to Mauduit Du Plessis, 8 January 1788
From: Washington, George
To: Mauduit du Plessis, Thomas-Antoine, chevalier de



Sir,
Mount Vernon January 8th 1788

I have to acknowledge the reception of your three letters, viz. of the 12th of Feby the 26th of March and the 20th July. I was exceedingly sorry to hear of the disasters which you met with after you left this place, before you reached Georgia, and was very unhappy to find, when you arrived there, that your expectations, with respect to your property were so much disappointed, and that your misfortunes were aggravated by the death of your family. I sincerely regret the causes which induced you to Return to Europe, not only on account of the loss which America will sustain of a person who would have been a most valuable citizen, but that a worthy man should leave the country with unfavourable impressions and wounded feelings.
I congratulate you upon your safe arrival in France and hope you will receive that degree of happiness and satisfaction in your return to your family and friends which will compensate for the misfortunes you sustained here.
Mrs Washington has recd the fans which you were so polite to send to her from Charleston and begs you would accept her best thanks for them. I have likewise received the Ribbon which you did me the honor to send to me and request you to accept my warmest acknowledgements for that as well as for your obliging offer to execute any thing which I might have occasion to do in France, and the very polite expressions with which your letters abounded.
It would give me a particular pleasure to comply with your request by sending you an engraved copy of my portrait similar to the one which you saw in my dining Room, but as that was a present to me from the Engraver, Mr Brown of London, and the only one of the kind that I ever saw, it is not in my power to gratify your wish.
When I was in Philadelphia last summer I signed a number

of Deplomas for the foreign officers, members of the Cincinnati, which were sent by the Secretary General to the Counts De Estaing and Rochambeau this, I presume, will supercede the necessity of my sending one to you as you desired. I have the Honor to be with great esteem and regard Yr most Obedt Hble Sert

G. Washington

